INVESTMENT MANAGERS SERIES TRUST II 803 W. Michigan Street Milwaukee, Wisconsin53233 VIA EDGAR May 20, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust II –File Nos. 333-191476 and 811-22894 (the “Registrant”) on behalf of the Regal Total Return Fund Ladies and Gentlemen: Pursuant to the comments provided by Ms. Anu Dubey of the staff of the Securities and Exchange Commission (the “Commission”) by telephone on April 23, 2014, regarding Post-Effective Amendment No. 1 to the Registrant’s Form N-1A registration statement with respect to the Regal Total Return Fund (the “Fund”), a series of the Registrant, please find below the completed “Fees and Expenses” table of the Fund.In addition, the Fund has decided not to impose any contingent deferred sales charge on investment of $1 million or more accordingly, the “Maximum deferred sales charge (load)” line item has been revised from “1%” to “None”. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in Class A shares of the Fund.More information about these and other discounts is available from your financial professional and in the section titled "Class A SharesPurchase Programs" on page 14 of this Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% Maximum deferred sales charge (load) (as a percentage of the lesser of the value redeemed or the amount invested) None Redemption fee if redeemed within 60 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.90% Distribution and service (Rule 12b-1) fees 0.25% Other expenses (includes shareholder service fees of up to 0.10%)1 1.56% Acquired fund fees and expenses1 0.09% Total annual fund operating expenses 2.80% Fees waived and/or expenses reimbursed2 (1.16%) Total annual fund operating expenses after waiving fees and/or reimbursing expenses 1.64% 1 “Other expenses” and “acquired fund fees and expenses” have been estimated for the current fiscal year. Actual expenses may differ from estimates. 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding, as applicable, any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with SEC Form N-1A), expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed 1.55% of the average daily net assets of the Fund.This agreement is in effect until August 1, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees waived or payments made to the Fund for a period of three years from the date of the waiver or payment. ***** The Registrant acknowledges that the adequacy and accuracy of the disclosure in the filing is the responsibility of the Registrant.In addition, the Registrant acknowledges that any comments or changes to disclosure in the filing provided by the Commission staff, acting pursuant to delegated authority, do not foreclose the Commission from taking any action with respect to the filing.The Registrant also represents that it will not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact Rita Dam (626.914.1041) should you have any questions or comments regarding the Amendment. Sincerely, /s/Rita Dam Rita Dam Treasurer
